     Case 1:20-cr-00334-RPK Document 11 Filed 09/14/20 Page 1 of 4 PageID #: 34


                                                   U.S. Department of Justice


                                                   United States Attorney
                                                   Eastern District of New York
PTH:RAS                                            271 Cadman Plaza East
F. #2020R00693                                     Brooklyn, New York 11201




                                                   September 14, 2020


By Email and ECF

Ashley M. Burrell
Assistant Federal Defender
Federal Defenders of New York
1 Pierrepont Plaza, 16th Floor
Brooklyn, New York 11201
Ashley_Burrell@fd.org

               Re:    United States v. Emmanuel Vasquez-Haro
                      Criminal Docket No. 20-334 (RPK)       .

Dear Ms. Burrell:

              Enclosed please find the government’s discovery in accordance with Rule 16 of
the Federal Rules of Criminal Procedure. The government also requests reciprocal discovery
from the defendant.

I.       The Government’s Discovery

         A.    Statements of the Defendant

              Enclosed is a redacted Report on Investigation concerning statements made by the
defendant on August 4, 2020, Bates-numbered EVH000001-EVH000006.

         B.    The Defendant’s Criminal History

                Enclosed is a redacted report from the California Department of Motor Vehicles
reflecting the defendant’s criminal history in California, Bates-numbered EVH000007-
EVH000019.
  Case 1:20-cr-00334-RPK Document 11 Filed 09/14/20 Page 2 of 4 PageID #: 35




       C.      Documents and Tangible Objects

               Enclosed are:

               a. A redacted inventory of personal property dated August 4, 2020, Bates-
                  numbered EVH000020;

               b. Subpoenaed records from JetBlue relating to the defendant, Bates-numbered
                  EVH000021-EVH000022;

               c. An image of the defendant’s boarding pass for JetBlue Flight 416, Bates-
                  numbered EVH000023;

               d. Images of items seized at San Francisco International Airport (“SFO”) on
                  August 4, 2020, Bates-numbered EVH000024-EVH000057;

               e. Images of items seized at John F. Kennedy International Airport (“JFK”) on
                  August 4, 2020, Bates-numbered EVH000058-EVH000064;

               f. An image of the defendant’s California driver license, Bates-numbered
                  EVH000065; and

               g. Redacted reports of property seized from the defendant, dated August 4, 2020,
                  Bates-numbered EVH000066-EVH000072.

              You may examine the physical evidence discoverable under Rule 16, including
original documents, by calling me to arrange a mutually convenient time.

       D.      Reports of Examinations and Tests

               Enclosed are two redacted laboratory reports reflecting an analysis conducted on
the two substances seized in New York by the United States Department of Justice Drug
Enforcement Administration Northeast Laboratory, Bates-numbered EVH000073-EVH000074.

              The government will provide you with copies of any additional reports of
examinations or tests in this case as they become available.

       E.      Expert Witnesses

                 The government will comply with Fed. R. Crim. P. 16(a)(1)(G) and Fed. R. Evid.
702, 703 and 705 and notify you in a timely fashion of any expert that the government intends to
call at trial and provide you with a summary of the expert’s opinion.

               At present, the government anticipates calling an expert at trial to testify that the
substances seized are heroin and fentanyl and to provide the weight of the substances.

              The identity, qualifications, and bases for the conclusions of each expert will be
provided to you when they become available.

                                                  2
  Case 1:20-cr-00334-RPK Document 11 Filed 09/14/20 Page 3 of 4 PageID #: 36




       F.      Brady Material

              The government is not aware of any exculpatory material regarding the defendant.
The government understands and will comply with its continuing obligation to produce
exculpatory material as defined by Brady v. Maryland, 373 U.S. 83 (1963), and its progeny.

               Before trial, the government will furnish materials discoverable pursuant to Title
18, United States Code, Section 3500, as well as impeachment materials. See Giglio v. United
States, 405 U.S. 150 (1972).

       G.      Other Crimes, Wrongs or Acts

                  The government will provide the defendant with reasonable notice in advance of
trial if it intends to offer any material under Fed. R. Evid. 404(b).

II.    The Defendant’s Required Disclosures

                The government hereby requests reciprocal discovery under Rule 16(b) of the
Federal Rules of Criminal Procedure. The government requests that the defendant allow
inspection and copying of (1) any books, papers, documents, data, photographs, tapes, tangible
objects, or copies or portions thereof, that are in the defendant’s possession, custody or control,
and that the defendant intends to introduce as evidence or otherwise rely on at trial, and (2) any
results or reports of physical or mental examinations and of scientific tests or experiments made
in connection with this case, or copies thereof, that are in the defendant’s possession, custody or
control, and that the defendant intends to introduce as evidence or otherwise rely upon at trial, or
that were prepared by a witness whom the defendant intends to call at trial.

               The government also requests that the defendant disclose prior statements of
witnesses who will be called by the defendant to testify. See Fed. R. Crim. P. 26.2. In order to
avoid unnecessary delays, the government requests that the defendant have copies of those
statements available for production to the government no later than the commencement of trial.

               The government also requests that the defendant disclose a written summary of
testimony that the defendant intends to use as evidence at trial under Rules 702, 703, and 705 of
the Federal Rules of Evidence. The summary should describe the opinions of the witnesses, the
bases and reasons for the opinions, and the qualification of the witnesses.

                Pursuant to Fed. R. Crim. P. 12.3, the government hereby demands written notice
of the defendant’s intention, if any, to claim a defense of actual or believed exercise of public
authority, and also demands the names and addresses of the witnesses upon whom the defendant
intends to rely in establishing the defense identified in any such notice.

III.   Emails Sent and Received by Defendants Incarcerated at a Bureau of Prisons Facility

               The government may request that the Bureau of Prisons (“BOP”) produce to the
government emails sent and received by the defendant during his period of incarceration at a
BOP facility (collectively, “BOP email communications”). While it is the government's position
that BOP email communications, including those between the defendant and his attorneys and
                                               3
  Case 1:20-cr-00334-RPK Document 11 Filed 09/14/20 Page 4 of 4 PageID #: 37




other legal assistants and paralegals on their staff, are not privileged communications, in most
instances, the government will request that the BOP exclude from any production
communications between the defendant and his attorneys and other legal assistants and
paralegals on their staff, if you provide the full email addresses for such attorneys, legal
assistants and paralegals by September 21, 2020. To enable this process, the government
requests that you send an email to the undersigned Assistant U.S. Attorney(s) with the list of
email addresses in the body of the email. If you subsequently wish to provide an email address
for an additional attorney, legal assistant or paralegal or change any of the previously-provided
email addresses, you should send an email with the complete list of email addresses, including
email addresses that remain unchanged, in the body of the email.

IV.    Future Discussions

                If you have any questions or requests regarding further discovery or a disposition
of this matter, please do not hesitate to contact me.

                Please be advised that, pursuant to the policy of the Office concerning plea offers
and negotiations, no plea offer is effective unless and until made in writing and signed by
authorized representatives of the Office. In particular, any discussion regarding the pretrial
disposition of a matter that is not reduced to writing and signed by authorized representatives of
the Office cannot and does not constitute a “formal offer” or a “plea offer,” as those terms are
used in Lafler v. Cooper, 132 S. Ct. 1376 (2012), and Missouri v. Frye, 132 S. Ct. 1399 (2012).

                                                     Very truly yours,

                                                     SETH D. DUCHARME
                                                     Acting United States Attorney

                                              By:     /s/ Rachel A. Shanies
                                                     Rachel A. Shanies
                                                     Assistant U.S. Attorney
                                                     (718) 254-6140

Enclosures

cc:    Clerk of the Court (RPK) (by ECF) (without enclosures)




                                                 4
